4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Election/Restrictions
Applicant’s election of the species of brain sample, a first and second tau, SEQ ID NOs: 43 and 14 and Alzheimer’s disease in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration species requirement for a biological sample is no longer required.
Claims 1, 4-12, 14-19, 75-83, 100, 104-106, and 110-115 are under consideration in the instant Office Action.

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 110 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 110 recites the limitation "method claim 97".  There is insufficient antecedent basis for this limitation in the claim. Claim 97 is a cancelled claim and therefore, it is unclear what are the limitation of claim 37.
For purposes of prior art rejection, claim is being interpreted as being part of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12, 14-19, 75-83, 100, 104-106 and 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Orru et al., US2013/0288389 (IDS)  in view of Kontsekova US2010/0063250 (instant PTO-892), Holmes et al. 2014 (IDS), Haque et al., 2014 (12/29/2021 PTO-892), Dinkel et al., 2011 (4/14/2021 PTO-892) and Omran Thesis 2015 (4/14/2021 PTO-892).
Orru teaches methods for detecting prions and prion disease associated forms of prion protein using amplification assay that uses shaking in the absence of sonication using QuIC (SQ) and RT-QuIC (RTQ) (see abstract and paragraph 6) as in instant claims 1 and 7. Orru teaches detecting prion protein in a biological sample which includes plasma, blood, serum, cerebrospinal fluid and tissue sample (see paragraph 12) as in instant claims 4-5, 111 and 115. Orru teaches combining sample with an antibody to form an immune complex on the solid substrate and mixed with recombinant prion protein and Thioflavin T to make a reaction mixture and an amplification reaction is performed as in instant claims 6 and 12. The amplification reaction includes incubating the reaction mixture to permit co-aggregation of prions with the recombinant prions that are present in the reaction mixture; maintaining the incubation conditions that promote co-aggregations of the prions with disease causing prions while inhibiting the development of spontaneously forming prion; agitating the reaction mixture by shaking for the same amount that same amount that it rests (see paragraphs 12, 17 and claims 1, 6, 9, 13, 27-32) as in instant claims 1, 7-8, 12, 111. Orru teaches that the recombinant protein is fused with addition amino acids like histidine tags used for purification and can be used to aid purification or detection of the protein (see paragraph 138) as in instant claims 1, 14, 104 and 111-112 and meets the limitation requirement of ahis tag in SEQ ID NOs:43 and 14 since one would want to use the His tag for purification or detection. Orru teaches using affinity chromatography to purify recombinant proteins (see paragraph 153) as in instant claim 15. Orru teaches using human and hamster brain homogenates in a buffer that has N2 media supplement to be used in S-QuIC or RT-QuIC assays (see paragraph 268) as required in claims 17-19. Orru teaches that the RT-QuIC assay is detergent free (see page 77) as in instant claims 75. While Orru teaches tau protein and Alzheimer’s disease and using these assay as a diagnostic method to determine diseases associated with prion protein (see paragraphs 59, 93), Orru does not teach using the S-QuIC or RT-QuIC assays to determine tau protein aggregation to diagnose a tauopathy.
Kontsekova teaches truncated tau fragments and using them in screening methods for Alzheimer’s diagnosis (see abstract and paragraph 3). Kontsekova teaches that Alzheimer’s disease is a 3R/4R tauopathy and that tau protein modification leads to filament formation in Alzheimer’s disease and that the filament formation is linked to Cys322 (see paragraph 7). Kontsekova teaches two types of tau truncated derivatives which appear un Alzheimer’s disease brains and correlate with pathological dysfunction of Alzheimer’s disease neurons (see paragraph 28) and the preferred type IB tau amino acid sequence including SEQ ID No: 4 (see paragraph 37) which has 98% identity to claimed SEQ ID NO: 44. Kontsekova’ s SEQ ID NO: 4 is an 86 amino acid sequence that matches the 1- 73 amino acids of SEQ ID NO:44 except the S322 amino acid of the instantly claimed sequence. While Kontsekova teaches seeding assays (see Example 2) Kontsekova fails to specifically teach the QuIC (SQ) and RT-QuIC (RTQ).
Holmes teaches that the prion model predicts that seeding activity in disease brain will correlate with disease progression and that this is also true in tauopathies like Alzheimer’s disease (see page E4378, bottom of 2nd column and page E4379) as in instant claims 1, 100 and 111. Holmes teaches that they observed tau seeding activity in brain homogenates after 24hrs (see page E4379, 1st column) as in instant claims 76-77. Holmes teaches using brain homogenates without tau which prevented seeding in these samples (see page E4379, 1st column) as in instant claims 16-18. Holmes teaches that thioflavin S fluoresces upon bind -sheet structures including tau seeds (see page E4380, 1st column and bottom of 2nd column) as in instant claims 6 and 78. Holmes teaches that seeding activity is the earliest marker of tau pathology and is a reliable markers of disease progression (see page E4380, top of 2nd column). Holmes does not specifically teach the amyloid seeding assay of instant claims 1 and 111.
Haque teaches that full length human tau contains two cysteine residues at C291 (2nd repeat) and C322 (3rd repeat), that intramolecular disulfide binds formed by cysteine residues promotes tau aggregation in vitro and that these disulfide-linked dimers lead to higher order oligomers and that mutations of the cysteine residues slow rate of dimerization (see page 185, 2nd column and page 186, Figure 1). Haque teaches a K18 fragment (125 amino acids) and K18 fragment with a mutation by replacing the cysteine with a serine (C322S, see page 186, 1st column) as required in instant SEQ ID NOs: 14, 43 and 44. Haque teaches that only one single mutation in the C291S or C322S tau fragment still form a dimeric configuration (see page 187, bottom of 1st column). Haque teaches using heparin to induce tau aggregation (see page 186, bottom of 1st column) as in instant claim 110 and monitoring aggregation by Thioflavin S (ThS: see page 186, top of 2nd column) as in instant claim 6. Haque does not specifically teach the amyloid seeding assay of instant claims 1 and 111.
Dinkel teaches that Tau filaments are the pathological hallmark of multiple neurodegenerative diseases including Alzheimer’s disease (see abstract) as in instant claim 100. Dinkel teaches that seeded filament growth is a prerequisite for tau spreading and that 3-repeat (3R) and 3-repeat/4-repeat (3R/4R) tau recruit both types of isoforms (see abstract) and meets the requirement of  first and second truncated tau protein as in instant claims 1, 100, 104-105, and 111. Dinkel teaches that Alzheimer’s disease has all of the tau isoforms which is a 3R/4R tauopathy (see page 4334, 2nd column, 2nd paragraph) as instant claims 1, 100 and 110. Dinkel teaches plasmid constructs of tau for seeding assay include K18 construct that is a 4R construct and K19 which is a 3R construct (see page 4330, bottom of 2nd column and Figure 1 and page 4334, 1st column, 1st full paragraph) as instant claims 1, 100, 104-106, 111-114 since SEQ ID NO: 14 is encompassed by K18 and K19 constructs due to the comprising language of the instant claims. Dinkel teaches using heparin in the seed production assay (see page 4331, bottom of 1st column) as in instant claims 1, 104-106 and 110-114. Dinkel does not teach the amyloid seeding method of claims 1 and 111.
Omran teaches K18 and K19 preparations and using heparin in the reaction mixture (see page 7 and Figure 1.2 and pages 25, 28, 31-33) as required in claim 1, 104-106 and 110-114. Omran teaches using nickel affinity chromatography using Ni-Sepharose beads to isolate histidine tagged protein and using different imidazole concentrations, including 200mM)  to elute the proteins (see page 18) as in instant claims, 14-15,  79-81. Omran does not teach using tau amyloid seeding assay as a diagnostic method to determine if a subject suffers from a tauopathy. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Orru, Kontsekova, Holmes, Haque, Dinkel and Omran. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Orru teaches using an amyloid seeding assay like RT-QuIC assay to determine the diagnosis of a subject on the basis of prion aggregation with a sample from the subject. One of ordinary skill in the art would be motivated to use the method taught by Orru to determine the diagnosis of a tauopathy by seeding truncated tau, like the prion seeding assay, since Holmes, Kontsekova, Haque, Dinkel and Omran already show the truncated tau is used to successfully seed aggregated tau filaments. Haque teaches that the C322S mutation is in the 3rd repeat of K18 fragment (3R, see page 186, Figure 1) which is one of the repeats that is present in the 3R/4R tauopathy and will prevent spontaneous fibrils in the assay since Haque teaches that both mutations of the cysteine to serine will only lead to monomers but one mutation like the C322S still produces dimers and will react with the samples provided. One of ordinary skill in the art would look at the tau fragments taught by Kontsekova since they teach that these fragments are the preferred tau fragments to perform seeding assays and use them in the diagnosis of AD. Further, one of ordinary skill in the art would be guided by the teaches of Haques teaching of modifying the C322S site to modify the C322 of Kontsekova’s SEQ ID NO: 4 with a reasonable expectation of success. It would have been prima facie obvious to one of ordinary skill in the art to choose from the tau fragments sequences known in the art that encompass the c322 amino acid sequence; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  See also MPEP §2143(E).
 One of ordinary skill in the art would look to the prion seeding assay as guidance in using tau seeding with a reasonable expectation of success. Further, the specific times for shaking and resting during the assay as in instant claims 9-11 and the specific bead amount and size of instant claims 80-83 would be achieved through routine optimization of the methods to the specific tau protein (see MPEP § 2144.05). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicant’s argument against the references not teaching the specific amino acid sequences as now required in SEQ ID NOs: 43 and 44 are not found persuasive in view of the new reference, Kontsekova, which provides a clear guide post in the art to use the fragments that encompass the claimed  SEQ ID NO: 44. Applicant’s argument against the Dinkel reference is moot in view of the Haque reference which teaches the required cysteine to serine of tau fragments. It is noted that one of ordinary skill in the art would clearly focus on the amino acids in the fragment area as claimed in SEQ I DNO: 44 since Kontsekova teaches SEQ ID NO:4 (one of their tau fragment preferred embodiments) that discloses all of the amino acids of claimed SEQ ID NO: 44 except the C322 to serine. This deficiency, C322 to serine, is made up by the Haque reference, as discussed above. Therefore, the tau fragments to use in a seeding assay as claimed are known in the prior art and one of ordinary skill in the would be able to determine the best fragments to use to in the assay to diagnose 3R/4R tauopathies like AD through routine optimization since these protein fragments were already know to be useful in the field of endeavor.
 Further, applicant’s argument of unexpected superior results in the specific detection of a 3R/4R tauopathy is not found persuasive because the combination of the instant references would lead to the same sensitivity of the claimed assay. The instant specification fails to show how the obvious method over the prior art of record would produce unexpected results. There is no unexpected result since combination of the prior art references and specifically the Haque and Kontsekova references, already taught  the required fragments and that the required mutation of the tau fragment already reduced dimerization in the same protein tau fragment. One of ordinary skill in the art would therefore expect that using the claimed mutated sequence would reduce spontaneous tau fibrils and produce a more sensitive assay by reducing undue fibrillation in the assay and therefore, lead to the intended effect. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).” The example 10 in the instant specification only shows the success of the assay when using the required components. There is no evidence presented that shows how this is an unexpected result.

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649